DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,565,457, claims 1-23 of U.S. Patent No. 8,699,733, claims 1-20 of U.S. Patent No. 9,179,227, claims 1-20 of U.S. Patent No. 9,294,850, claims 1-20 of U.S. Patent No. 9,602,934, claims 1-20 of U.S. Patent No. 9,743,199, claims 1-20 of U.S. Patent No. 10,425,748 and claims 1-20 of U.S. patent 10,966,035.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a hearing assistance device comprising a housing, a power source, a radio circuit within the housing and electrically connected to the power source, a flex antenna having an aperture, wherein the flex antenna having an aperture oriented orthogonal to an axis of symmetry of the hearing assistance device, wherein the radio circuit is at least substantially within the aperture, wherein the power source is not within the aperture, and wherein ends of the flex antenna are physically connected and a portion of the flex antenna conforms to an inside surface of the outer shell, and a transmission line integrally formed with the flex antenna and configured to electrically connect to the radio circuit.  The limitations in claims 1-23 of U.S. Patent No. 8,565,457, claims 1-23 of U.S. Patent No. 8,699,733, claims 1-20 of U.S. Patent No. 9,179,227, claims 1-20 of U.S. Patent No. 9,294,850, claims 1-20 of U.S. Patent No. 9,602,934, and claims 1-20 of U.S. Patent No. 9,743,199, claims 1-20 of U.S. Patent No. 10,425,748 and claims 1-20 of U.S. patent 10,966,035 cover the limitations in claims 2-21 of the present invention.
Claims 1-20 of U.S. Patent No. 9,602,934 do not specifically claim the aperture of the antenna and the axis of symmetry of the hearing device as claimed.  However, providing an aperture of a flex antenna oriented orthogonal to the axis of symmetry of the hearing device is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide an axis of the aperture or the aperture of the antenna being oriented orthogonal to the axis of symmetry of the hearing device for achieving high sensitivity and optimal performance to the system.
Further, claims 1-20 of U.S. Patent No. 10,425,748 do not specifically claim that a portion of the flex antenna conforms to an inside surface of the outer shell as claimed.  However, providing a portion of the flex antenna conforms to an outside surface or an inside surface of an outer shell of a housing in the hearing aid is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide a portion of the flex antenna as claimed in claims 1-20 of U.S. Patent No. 10,425,748 conforming to an inside surface of the outer shell of the housing depending on the applications and providing optimal performance to the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niederdrank et al. (US 2008/0095387) in view of Zhang et al. (US 2005/0099341), Zhang (US 2007/0080889), Fischer et al. (US 2005/0244024) and/or Knudsen et al. (US 2007/0188402).
Regarding claims 2 and 13, Niederdrank et al. teaches a method and an apparatus of a hearing assistance device comprising a housing (18, figure 2) including an outer shell, a power source (19) within the housing, a radio circuit (25 and see paragraphs [0037]-[0038]) within the housing and electrically connected to the power source, a flex antenna (29) having an aperture, wherein the radio circuit is at least substantially within the aperture (figure 2), wherein the power source (19) is not within the aperture, and wherein ends of the flex antenna (29)  are physically connected (figure 2), and a transmission line integrally formed with the flex antenna (29) and configured to electrically connect to the radio circuit (note the coil structure that can also be integrated into the hearing aid device chip and the circuit board or the hybrid or a transponder integrated into the hearing aid device chip in paragraphs [0034]-[0035] and [0038]).
Niederdrank et al. does not specifically disclose that the aperture of the flex antenna is oriented orthogonal to an axis of symmetry of the hearing assistance device and a portion of the flex antenna conforms to an inside surface of the outer shell as claimed.  However, providing a flex antenna having an aperture oriented orthogonal to an axis of symmetry of the hearing assistance device and a portion of the flex antenna conforming to an inside surface of the outer shell are well known in the art.
Zhang’341, Zhang’889, Fischer et al. and/or Knudsen et al. teaches a flex antenna having an axis for the loop or an aperture oriented orthogonal to an axis of symmetry of the hearing assistance device (figures 2, 7, 8, paragraphs [0019]-[0020] in Zhang’341; figures 2, 7, 8, 11-14, paragraphs [0030]-[0031], [0036], [0043], [0047]-[0048] in Zhang’889; figures 2-3 in Fischer; figure 3 and paragraphs [0019], [0022] in Knudsen), and a portion of the flex antenna conforming to an inside surface of the outer shell (figures 2, 7, 8, paragraph [0020] in Zhang’341; figures 2, 7, 8, paragraph [0030] in Zhang’889; figures 2-3, paragraph [0022] in Fischer; figure 3 and paragraph [0022] in Knudsen).
Since Zhang’341, Zhang’889, Fischer et al. or Knudsen et al. does not restrict a structure for the antenna; it therefore would have been obvious to one skilled in the art to provide any structure for the flex antenna in the system of Niederdrank such as providing the flex antenna having an aperture being oriented orthogonal to the axis of symmetry of the hearing assistance device, and a portion of the flex antenna conforming to an inside surface of the outer shell, as taught by Zhang’341, Zhang’889, Fischer et al. and/or Knudsen et al. depending on the type and the size of the hearing device for achieving high sensitivity, increasing the bandwidth of the antenna and providing optimal performance for the system.
Regarding claims 3-4 and 21, Niederdrank teaches the radio circuit (25 and see paragraphs [0037]-[0038]) that includes a hybrid radio circuit, wherein the hybrid radio circuit includes a radio, an EPROM and a digital signal processor as claimed (paragraphs [0033]-[0035] and [0037]-[0038]). 
Regarding claims 5-6, Niederdrank teaches a microphone (21), a receiver (23), and signal processing circuitry (25) connected to the flex antenna (29), the microphone and the receiver (paragraphs [0033]-[0035] and [0037]-[0038], figure 2), wherein the microphone and the receiver are not within the aperture of the antenna (figure 2).
Regarding claims 7-9, Niederdrank teaches an integrated coil structure (29) and a plurality of coating levels (34, dielectric) on the chip substrate (33), wherein the coil structure is three-dimensionally integrated into the coating level (34, see figure 3 and paragraph [0034]).  Further, it is well known in the art to provide a polyimide as the dielectric or insulating material and providing copper for the metallic conductor.
Therefore, it would have been obvious to one skilled in the art to provide the dielectric layer including a polyimide material and providing the conductor layer including copper in the system of Niederdrank in view of Zhang’341, Zhang’889, Fischer et al. or Knudsen et al. for an alternate choice and better providing an optimal performance to the system.
Regarding claim 10, Niederdrank et al. in view of Zhang’889 teaches the flex antenna that is symmetrical such that the flex antenna can be used for devices for either left or right ears of a wearer (figures 18-21 and paragraph [0056] in Zhang’889).  
Regarding claims 11-12, Niederdrank in view of Zhang’341, Zhang’889, Fischer et al. or Knudsen et al. teaches the hearing assistance device that includes a hearing aid, wherein the hearing aid includes a behind-the-ear (BTE) hearing aid, an on-the-ear (OTE) hearing aid, an in-the-ear (ITE) hearing aid (figures 2, 4 in Niederdrank; figures 2, 7, 8 and paragraph [0003] in Zhang’341; figures 2, 7, 8, 18-20 and paragraph [0002] in Zhang’889; figures 2-3 in Fischer; and figure 3 in Knudsen), or a completely-in-the-canal (CIC) hearing aid (paragraph [0003] in Zhang’341; and figure 21 and paragraph [0002] in Zhang’889).
Regarding claims 14, Niederdrank teaches the method comprising electrically connecting the radio circuit (25 and see paragraphs [0037]-[0038]) to a receiver (23) in the housing (18), wherein the receiver (23) is not within the aperture (figure 2).
Regarding claims 15, Niederdrank teaches the method comprising electrically connecting the radio circuit (25 and see paragraphs [0037]-[0038]) to a microphone (21) in the housing (18), wherein the microphone (21) is configured to receive acoustic signals, and wherein the microphone is not within the aperture (figure 2).
Regarding claim 16, Niederdrank et al. teaches a signal processing unit including circuitry configured for processing signals received by the microphone (paragraph [0033]).  
Regarding claim 17, Niederdrank et al. teaches the signal processing unit that is further configured to process signals received by the flex antenna (paragraphs [0033] and [0038]).
Regarding claim 18, Niederdrank et al. in view of Zhang’341, Zhang’889, Fischer et al. or Knudsen et al. does not specifically disclose looping the flex antenna including a first side that is contoured to be complimentary to a portion of the circumference of the power source as claimed.  However, Niederdrank et al. in view in view of Zhang’341, Zhang’889, Fischer et al. or Knudsen et al. does teach the flex antenna being arranged and positioned adjacent to the power source (19, figure 2 in Niederdrank).
Therefore, it would have been obvious to one skilled in the art to provide any side of the flex antenna in the system of Niederdrank et al. in view of in view of Zhang’341, Zhang’889, Fischer et al. or Knudsen et al. such as providing a first side that is contoured to be complementary to a portion of the circumference of the power source for better providing an arrangement and depending on the type and the size of the hearing device.
Regarding claims 19-20, Niederdrank et al. in view of in view of Zhang’341, Zhang’889, or Knudsen et al. teaches looping the flex antenna that includes a second side and a third side (see figure 3 in Niederdrank et al., figures 2, 7, 8 in Zhang’341; figures 2, 10, 11-14, 18-21, paragraphs [0030]-[0031], [0036], [0043] and [0047]-[0048] in Zhang’889; and figure 2-3 in Knudsen).  Niederdrank et al. in view of Zhang’341, Zhang’889, or Knudsen et al. does not specifically disclose that the second side and the third side are contoured to follow the portions of the housing as claimed.  However, Niederdrank et al. in view of Zhang’341, Zhang’889, or Knudsen et al. does teach the flex antenna that is attached and wrapped around the inner surface or outer surface of the housing (figure 3 in Niederdrank et al.; figures 2, 7, 8 in Zhang’341; figures 2, 10, 11-14, 18-21, paragraphs [0030]-[0031], [0036], [0043] and [0047]-[0048] in Zhang’889; and figure 2-3 in Knudsen).
Therefore, it would have been obvious to one skilled in the art to provide the flex antenna in the system of Niederdrank et al. in view of in view of Zhang’341, Zhang’889, or Knudsen et al. including a second side that is contoured to follow a first portion of the housing, and a third side that is contoured to follow a second portion of the housing depending on the type and the size of the hearing device for better achieving high sensitivity and providing optimal performance for the system. 

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Responding to the arguments about the Double Patenting Rejection, the rejections of claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,565,457, claims 1-23 of U.S. Patent No. 8,699,733, claims 1-20 of U.S. Patent No. 9,179,227, claims 1-20 of U.S. Patent No. 9,294,850, claims 1-20 of U.S. Patent No. 9,602,934, claims 1-20 of U.S. Patent No. 9,743,199, claims 1-20 of U.S. Patent No. 10,425,748 and claims 1-20 of U.S. patent 10,966,035 have been maintained since a Terminal Disclaimer has not been filed.
Responding to the arguments about the 103 rejection over Niederdrank et al. (US 2008/0095387) in view of Zhang et al. (US 2005/0099341), Zhang (US 2007/0080889), Fischer et al. (US 2005/0244024) and/or Knudsen et al. (US 2007/0188402), the Examiner refers to the Office Action.  Further, the Applicant should note that Niederdrank et al. does teach a method and an apparatus of a hearing assistance device comprising a housing (18, figure 2) including an outer shell, a power source (19) within the housing, a radio circuit (25, see paragraphs [0037]-[0038] and note figure 5) within the housing and electrically connected to the power source, a flex antenna (29) having an aperture, wherein the radio circuit is at least substantially within the aperture (figure 2), wherein the power source (19) is not within the aperture, and wherein ends of the flex antenna (29) are physically connected (figure 2), and a transmission line integrally formed with the flex antenna (29) and configured to electrically connect to the radio circuit (note the coil structure that can also be integrated into the hearing aid device chip and the circuit board or the hybrid, or a transponder integrated into the hearing aid device chip in paragraphs [0034]-[0035], [0038] and figures 2, 3, 4, 5).  The Applicant should also note lines 16-26 in paragraph [0038] and figures 2, 3, 4, 5, there is a transmission line integrally formed with the flex antenna (the coil structure 29) and configured to electrically connect to the radio circuit for an operation of the hearing aid system.
Further, Niederdrank et al. does not specifically disclose that the aperture of the flex antenna is oriented orthogonal to an axis of symmetry of the hearing assistance device and a portion of the flex antenna conforms to an inside surface of the outer shell as claimed.  However, providing a flex antenna having an aperture oriented orthogonal to an axis of symmetry of the hearing assistance device and a portion of the flex antenna conforming to an inside surface of the outer shell are well known in the art.
Zhang’341, Zhang’889, Fischer et al. and/or Knudsen et al. teaches a flex antenna having an axis for the loop or an aperture oriented orthogonal to an axis of symmetry of the hearing assistance device (figures 2, 7, 8, paragraphs [0019]-[0020] in Zhang’341; figures 2, 7, 8, 11-14, paragraphs [0030]-[0031], [0036], [0043], [0047]-[0048] in Zhang’889; figures 2-3 in Fischer; figure 3 and paragraphs [0019], [0022] in Knudsen), and a portion of the flex antenna conforming to an inside surface of the outer shell (figures 2, 7, 8, paragraph [0020] in Zhang’341; figures 2, 7, 8, paragraph [0030] in Zhang’889; figures 2-3, paragraph [0022] in Fischer; figure 3 and paragraph [0022] in Knudsen).
Since Zhang’341, Zhang’889, Fischer et al. or Knudsen et al. does not restrict a structure for the antenna; it therefore would have been obvious to one skilled in the art to provide any structure for the flex antenna in the system of Niederdrank such as providing the flex antenna having an aperture being oriented orthogonal to the axis of symmetry of the hearing assistance device, and a portion of the flex antenna conforming to an inside surface of the outer shell, as taught by Zhang’341, Zhang’889, Fischer et al. and/or Knudsen et al. depending on the type and the size of the hearing device for achieving high sensitivity, increasing the bandwidth of the antenna and providing optimal performance for the system.
The Applicant should also note the figures, paragraphs and the obviousness statement in the Zhang’341, Zhang’889, Fischer et al. and Knudsen et al. references as cited in the Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
December 15, 2022